                           .                                       S
           Case 1:18-cv-00443-LY Document 171 Filed 08/14/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT2019 AUG                      L.
                                                                                    I        AM   fQ:   20
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION          CLEP..

JONATHAN LANGLEY,                               )
                                                )

         Plaintiff,

V.                                                     Case No. 1:1 8-cv-00443-LY

INTERNATIONAL BUSINESS
MACHINES CORPORATION,

         Defendant.


                            ORDER GRANTING DEFENDANT IBM'S
                               I

                  UNOPPOSED MOTION TO FILE EXHIBIT UNDER SEAL

         Before the Court is Defendant International Business Machines Corporation's Unopposed

Motion to File Exhibit Under Seal. (Dkt. 169.) The Court has considered Defendant's Motion

and finds that it should be GRANTED. Accordingly, it is hereby ORDERED that Exhibit G to

the Declaration of Matthew W. Lampe shall be kept under seal.


IT IS SO ORDERED.




Dated:            ((7' /4tt'/f
                                                    U.S. DISTRICT COURT JUDGE
